Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141072(53)                                                                                          Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway
            Plaintiff-Appellee,                                                                       Alton Thomas Davis,
                                                                                                                         Justices
  v                                                                 SC: 141072
                                                                    COA: 288630
                                                                    Jackson CC: 08-003764-FC
  EDWARD DEVON OLIVER,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 26, 2010
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2010                   _________________________________________
         d1213                                                                 Clerk